Citation Nr: 9920110	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-44 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for status post 
fracture posterior distal left tibia, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a right wrist fracture, the minor extremity.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
February 1995.

The issues on appeal initially arose before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
January 1996 from the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been developed.

2.  The residuals of the service-connected fracture of the 
distal left tibia are productive of no more than moderate 
limitation of motion of the left ankle.

3.  The residuals of the service-connected fracture of the 
right wrist, the minor extremity, are manifested by 
subjective complaints without evidence of any significant 
functional impairment shown during the most recent VA 
examination.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status post fracture posterior distal left tibia are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5271 (1998).

2.  The criteria for a compensable rating for residuals of a 
fracture of the right wrist, the minor extremity, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, 4.31, Diagnostic Code 5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend, in essence, that 
an increased rating for his service-connected left tibia 
disability is warranted.  In addition, it is asserted that a 
compensable disability rating is warranted for the veteran's 
right wrist fracture.  The veteran in his substantive appeal 
complains that both his left tibia and right wrist disorders 
have caused him to lose employment opportunities on several 
occasions. 

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented claims that are plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1997).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1998).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Additionally, an evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (1998); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In particular, governing VA regulations, set forth at 
38 C.F.R. § 4.40 (1998) provide for consideration of a 
functional impairment when evaluating the severity of a 
musculoskeletal disability.  

The United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (1998). 

Left Distal Tibia

Diagnostic Code 5271 provides for the evaluation of limited 
motion of the ankle.  When the limitation of motion is 
moderate, a rating of 10 percent is provided.  When the 
limitation of motion is marked, a rating of 20 percent is 
provided.  Under 38 C.F.R. § 4.71, Plate II (1998), normal 
range of ankle dorsiflexion is identified as from 0 to 20 
degrees, and normal range of plantar flexion is from 0 to 45 
degrees.

A review of the evidence reflects that the service medical 
records show that the veteran was treated for left ankle pain 
following a motor vehicle accident in May 1994.  Subsequent 
x-rays showed a small displaced angular fracture of the 
distal tibia.  The diagnosis, as reported on a July 1994 
treatment record, was chip fracture left posterior tibia.  

The veteran was afforded a VA general medical examination in 
May 1995.  At that time the veteran complained of pain and 
swelling in the left ankle after running or strenuous 
activity.  The examination showed normal range of motion of 
the left ankle. X-rays taken of the veteran's left ankle in 
conjunction with the examination showed no skeletal 
abnormality.  The diagnosis was, in pertinent part, post-
traumatic dysfunction of the left ankle.

In January 1996 the RO granted service connection for status 
post chip fracture posterior distal left tibia and assigned a 
10 percent rating under Diagnostic Codes 5299-5257 of VA's 
Schedule for Rating Disabilities (Schedule).  See 38 C.F.R. § 
4.20 (1998) (unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99").

A hearing was held at the RO in March 1997.  At that time, he 
testified that he was involved in an automobile accident in 
May 1994 whereafter, as a result, he is hindered in walking 
up stairs, running, and in performing certain jumps.  He 
noted that he wears a brace about once a month. 

A VA examination in June 1997.  At that time, the veteran 
reported that he felt something in his ankle if he walked or 
stood too long.  The examination revealed no swelling, 
deformity, angulation, false motion, nor intra-articular 
involvement of the left ankle.  A diagnosis of history of 
left ankle fracture was supplied. 

A VA orthopedic examination was conducted in June 1997.  The 
evaluation showed that the veteran walked well without a cane 
or appliance.  No left ankle swelling or deformity was noted.  
There was no other impairment of the ankle, such as 
subluxation, lateral instability, or loose motion was shown.  
Range of motion of the left ankle was reported as:  Plantar 
flexion - 40 degrees and dorsiflexion - 10 degrees.  A 5 
degree loss of palmar flexion of the left ankle was also 
reported.  X-rays of the left ankle showed no evidence of 
fracture or dislocation. The diagnosis was history of left 
ankle fracture.  The pertinent diagnosis was history of 
fracture of the left ankle.  The examiner noted that no 
functional disability due to pain was shown. 

The Board remanded this issue in May 1998 to the RO in an 
effort to develop additional evidence.  In part, noting that 
the veteran claimed to have been treated by a private 
physician for his left ankle in 1996, a letter was sent to 
the veteran in June 1998 to request that he provide the name 
and address of this physician so that VA could attempt to 
obtain these records.  A review of the record fails to show 
that the veteran responded to this June 1998 letter.  

A VA orthopedic examination was conducted in November 1998.  
At that time the veteran indicated that he fractured his left 
ankle during service and that a walking cast was applied at 
that time.  The veteran claimed to experience pain, weakness, 
stiffness, swelling, instability, giving way, and denied heat 
and redness, locking, fatigability, and lack of endurance.  
No current treatment was indicated.  He informed the examiner 
that he had periods of flare-ups, precipitated by weather and 
alleviated by heat.  He also noted that he occasionally used 
an ankle brace.  
The examination revealed that motion stopped when pain began.  
No evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement was noted.  The veteran walked without a 
limp, cane, or appliance.  Range of motion of the left ankle 
was reported as:  Dorsiflexion to 19 degrees and plantar 
flexion to 43 degrees.  

The diagnosis of arthralgia of the left ankle with no loss of 
function due to pain was supplied.  Normal left ankle range 
of motion was reported, and, in addition, the examiner noted 
that there was no evidence of weakened movement, excessive 
fatigability, or incoordination attributable to the left 
ankle disorder.  The examining physician also opined that 
pain did not significantly limit the left ankle functionality 
during flare-ups when used repeatedly over a period of time.  
It was also noted that no other left ankle symptomatology, 
including instability, was demonstrated.  

To summarize, the veteran has asserted that he experiences 
periods of flare-ups affecting his left ankle.  He also 
claims that his left ankle disability hinders his ability to 
walk up stairs, run, and perform certain jumps.  His 
statements describing the symptoms of his left ankle 
disability are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be viewed in conjunction with the objective 
medical evidence of record.  

The most recent VA examination showed that the veteran 
complained of pain, weakness, stiffness, swelling, and 
instability of the left ankle.  However, the examination 
revealed no abnormality.  Additionally, the examiner 
indicated that there was normal range of motion and that no 
loss of function due to pain was manifested.  Furthermore, 
the examiner stated that pain did not significantly limit the 
left ankle functionality during flare-ups when used 
repeatedly over a period of time and that no other left ankle 
symptomatology, including instability, was demonstrated.  

After reviewing the record, it is the Board's judgment that 
the residuals of the left ankle injury do not satisfy the 
rating criteria as previously set forth a higher evaluation.  
The veteran's complaints of pain are not shown to produce any 
additional functional limitation than is contemplated by the 
10 percent rating now in effect.  See 38 C.F.R. § 4.40 
(1998); see also DeLuca, supra.  In view of the foregoing, 
therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating status post chip fracture distal left tibia.

The Board also points out that the 10 percent disability 
evaluation currently assigned, based upon the evidence of 
record, is the highest rating assignable during the appeal 
period of the veteran's current claim.  Fenderson v. West, 12 
Vet. App. 119 (1999).

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, no potentially 
applicable provision provides a basis for a rating in excess 
of 10 percent for the veteran's left ankle disability.  
Specifically, the evidence does not reflect that the degree 
of impairment resulting from the left ankle injury residuals 
more nearly approximates the criteria for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7 (1998).

Right Wrist Fracture, Minor Extremity

Diagnostic Code 5215 provides for the evaluation of limited 
motion of the wrist. Limitation of motion of the wrist (major 
or minor) to less than 15 degrees of dorsiflexion or palmar 
flexion limited in line with the forearm warrants a 10 
percent evaluation.  Id.  Normal wrist joint motion is 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to20 
degrees.  See 38 C.F.R. § 4.71, Plate I (1998).  

A VA general medical examination was conducted in May 1995.  
At that time the veteran indicated that he injured his right 
wrist in an inservice automobile accident in May 1994.  He 
complained that his wrist "pops a lot" but did not hurt.  

The examination showed a superficial scar on the dorsum of 
the right wrist.  The range of motion of the right wrist was 
normal.  X-rays taken of the right wrist showed no skeletal 
abnormality.  The diagnosis was, in pertinent part, post-
traumatic dysfunction of the right wrist.  

In January 1996 the RO granted service connection for status 
post fracture of the right wrist, the major extremity and 
assigned a zero percent under Diagnostic Codes 5299-5215 of 
VA's Schedule pursuant 38 C.F.R. § 4.20; 38 C.F.R. § 4.31 
(1998).

A hearing was held at the RO in March 1997.  At that time the 
veteran testified that he was left handed.  He also testified 
that he experienced right wrist pain and that he could not 
grasp objects as well as he could before the injury.  The 
veteran added that his wrist bothered him when he types and 
that a wrist brace did not provide any relief.  He also noted 
that upon doing pushups he had swelling in the wrist.  

A VA examination was conducted in June 1997.  At that time, 
the veteran reported that his wrists hurt when he did 
pushups.  The examination revealed no swelling, deformity, 
angulation, false motion, nor intra-articular involvement of 
right wrist.  A diagnosis of history of right wrist fracture 
was supplied. 

The veteran was also afforded a VA orthopedic examination in 
June 1997.  No swelling or deformity of the right wrist was 
noted.  Range of motion testing of the right wrist was 
reported as:  Radial deviation - 20 degrees; ulnar deviation 
- 45 degrees; palmar flexion - 80 degrees; and dorsiflexion - 
70 degrees.  X-rays showed no evidence of fracture.  The 
diagnosis was history of right wrist fracture. The examiner 
noted that no functional disability due to pain was shown. 

A VA orthopedic examination was conducted in November 1998.  
At that time, the veteran indicated that he experienced pain 
and stiffness of the right wrist.  No current treatment was 
indicated.  The examination revealed that motion stopped when 
pain began, and that no evidence of painful motion, edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement was noted.  It was reported 
that crepitus of the right wrist was manifested upon 
manipulation.  Range of motion of the right wrist was 
reported as:  Dorsiflexion -- 66 degrees; palmar flexion - 79 
degrees; radial deviation - 19 degrees; and ulna deviation - 
43 degrees.  

The diagnosis was arthralgia of the right wrist with no loss 
of function due to pain.  The examiner stated that there was 
normal right wrist range of motion.  The examiner noted that 
there was no evidence of weakened movement, excessive 
fatigability, or incoordination attributable to the right 
wrist disorder.  The examining physician also stated that 
pain did not significantly limit the right wrist 
functionality during flare-ups when used repeatedly over a 
period of time.  It was also indicated that that no other 
right wrist symptomatology was demonstrated.  

To summarize, the veteran has asserted that he experiences 
right wrist pain and that he was unable to grasp objects as 
well as he could before the inservice injury.  The veteran 
added that his wrist bothers him when he types and that a 
wrist brace does not provide any relief.  He also noted that 
upon doing pushups he has swelling in the wrist.  His 
statements describing the symptoms of his right wrist 
disability are considered to be competent evidence.  See 
Espiritu, supra.  However, these statements must be viewed in 
conjunction with the objective medical evidence of record.  

The most recent VA examination showed that the veteran 
complained of pain and stiffness of the right wrist.  
Crepitus on manipulation was demonstrated.  However, the 
examination revealed no evidence of painful motion, edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  Additionally, the 
examiner indicated that no loss of function due to pain was 
manifested and that normal range of motion was evidenced.  No 
other abnormality was reported.  Furthermore, the examiner 
stated that pain did not significantly limit the right wrist 
functionality during flare-ups when used repeatedly over a 
period of time and that no other right wrist symptomatology 
was demonstrated.  

After reviewing the record, it is the Board's judgment that 
the residuals of the right wrist injury do not satisfy the 
rating criteria as previously set forth for the award of a 
compensable disability rating.  As previously indicated, no 
loss of function due to pain is shown to be manifested, and, 
in addition, right wrist range of motion, on recent 
examination, is shown to be normal.  See 38 C.F.R. § 4.40 
(1998); see also DeLuca, supra.  In view of the foregoing, 
therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for a right wrist fracture.

The Board also points out that the noncompensable disability 
evaluation currently assigned, based upon the evidence of 
record, is the highest rating assignable during the appeal 
period of the veteran's current claim.  See Fenderson, supra.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, no potentially 
applicable provision provides a basis for a compensable 
rating for the veteran's right wrist disability.  

Specifically, the evidence does not reflect that the degree 
of impairment resulting from the right wrist fracture 
residuals more nearly approximates the criteria for the next 
higher evaluation pursuant to 38 C.F.R. § 4.7 (1998).


ORDER

Entitlement to increased ratings for status post fractures 
posterior distal left tibia and right wrist, the minor 
extremity, are denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

